Citation Nr: 0815287	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  03-35 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected residuals of a shell fragment wound to 
muscle group (MG) VII, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to service connection for a right shoulder 
injury.  

4.  Entitlement to service connection for a condition claimed 
as tumors, claimed as secondary to herbicide exposure.  

5.  Entitlement to an increased (compensable) rating for 
service-connected hearing loss.  

6.  Entitlement to an increased (compensable) rating for 
service-connected bilateral otitis media.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).   

Procedural history

The veteran served on active duty from March 1967 until 
August 1974.   Service in Vietnam is indicated by the 
evidence of record.

In a June 1975 rating decision the RO granted entitlement to 
service connection for residuals of a shell fragment wound to 
MG VII; a 10 percent disability rating was assigned.  Service 
connection for hearing loss and bilateral otitis media was 
also granted, and noncompensable disability ratings were 
assigned.  The veteran did not appeal the initially assigned 
ratings.  

In a December 2002 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for a 
right shoulder condition, service connection for a condition 
claimed as tumors, and entitlement to increased disability 
ratings for the three previously service-connected 
disabiities [residuals of a shell fragment wound to MG VII 
,hearing loss and bilateral otitis media].  In that decision, 
entitlement to service connection of PTSD was granted and a 
noncompensable disability rating was assigned.  The veteran 
disagreed with each of the four assigned disability ratings 
as well as the denials of service connection for two 
disabilities, a total of six issues.   

The appeal as to the issues of increased ratings for PTSD and 
for the injury to MG VII and the issue of entitlement to 
service connection of a right shoulder condition was 
perfected by the timely submission of the veteran's 
substantive appeal in November 2003.  

With respect to PTSD, in September 2007 rating decision the 
RO assigned a 70 percent disability rating effective August 
20, 2007.  As this was only a partial grant of benefits 
sought, the matter remained in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].  

Remanded issues

The issues of entitlement to service connection for a 
condition claimed as tumors and entitlement to increased 
disability  ratings for service-connected hearing loss and 
bilateral otitis media are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

In an October 2003 rating decision the RO denied the 
veteran's claim of entitlement to an increased disability 
rating for tinnitus.  The veteran did not file a notice of 
disagreement as to that decision and it became final.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

In a March 2007 e-mail to his Congressman, the veteran 
advised that he was seeking entitlement to an increased 
disability rating for tinnitus, specifically, a 
10 percent disability rating for each ear.  This claim has 
not been adjudicated by the RO and therefore will not be 
addressed by the Board.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO].

[The Board notes in passing that that the United States Court 
of Appeals for the Federal Circuit has specifically and 
unequivocally held that a veteran is entitled only to a 
single 10 percent disability rating for tinnitus.  See Smith 
v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).]  


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's PTSD manifests as irritability, reduced impulse 
control,  poor social adjustment, some work inefficiencies, 
anxiety, depression, suicidal ideation and sleep 
disturbances; but with no signs of circumstantial speech, any 
formal thought disorder or delusions.  

2.  The medical and other evidence of record indicates that 
the service-connected shell fragment wound to MG VII resulted 
from a shrapnel wound which was treated via one instance of 
surgical debridement, without intramuscular scarring, loss of 
fascia, history of infection or any indication of bone, nerve 
or vascular involvement.  Currently, the shell fragment wound 
residuals are manifested by light, non-adherent, non-tender 
scar  2 centimeters in length with some loss of strength 
noted upon repetition of motion

3.  The evidence does not show that the veteran's service-
connected PTSD and/or residuals of a shell fragment wound to 
MG VII are so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

4.  The weight of the competent and probative medical 
evidence of record is against a finding that the veteran's 
right shoulder condition is related to any event in service 
or to any service-connected disability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to an increased 
disability rating for service-connected PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).

2.  The schedular criteria for entitlement to an increased 
disability rating for service-connected residuals of a shell 
fragment wound to muscle group VII have not been met.  8 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5307 (2007).  

3.  Application of the extraschedular rating provisions is 
not warranted in this case. 38 C.F.R. § 3.321(b) (2007).  

4.  A right shoulder condition was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for service-connected PTSD and service-connected  
shell fragment wounds to MG VII, as well as service 
connection for a right shoulder condition.  The remaining 
three issues are being remanded.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO advised the veteran of VA's duty to assist 
him in the development of these claims in a letter dated June 
27, 2002.  This letters advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in these letters that VA would obtain all evidence kept by 
the VA and any other Federal agency, including VA facilities 
and service medical records.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The letter 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  The letter also 
specifically advised the veteran that in order to qualify for 
a higher disability rating he must submit evidence showing 
that his service-connected disabilities had gotten worse and 
advised him of the criteria for the establishment of service 
connection.  See the June 2002 VCAA letter, page 2.

Further, the veteran was specifically notified to send or 
describe any additional evidence which he thought would 
support his claim.  See the June 27, 2002 VCAA letter, page 
2; see also a September 2, 2005 VCAA letter, page 4. These 
requests comply with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159 (b) in that the veteran was 
informed that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

In this case, elements (1), (2) and (3) veteran status, 
current existence of a disability, and relationship are not 
at issue.  With respect to element (4) degree of disability, 
and element (5), effective date, the veteran received 
specific notice as to both elements in a March 2006 letter, 
which was issued in response to the Court's decision in 
Dingess.  See the March 2006 VCAA letter, pages 1-2.  

In regards to the increased rating claims, the Board has also 
considered the Court's recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) which held that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-
Flores, supra. 

The Board finds that the both March 2002, February 2005, 
March 2006 and July 2006 letters to the veteran specifically 
advised him that an increased disability rating would require 
a showing that the veteran's condition had worsened.  In 
addition, in the March 2006 and July 2006 letters the RO and 
invited evidence that would demonstrate limitations in the 
veteran's daily life and work and advised the veteran as to 
the use of diagnostic codes.  See e.g.  the July 2006 letter, 
page 4.  

The Board notes that neither the March 2006 letter nor the 
July 2006 letter contained notice of the specific schedular 
criteria.  However, it is apparent from the record that the 
veteran had actual notice of the applicable criteria.  The 
applicable rating criteria for PTSD was specifically set out 
in the July 2006 SSOC and with reference to the injury to MG 
VII, the Board notes that service connection for the 
condition has been in effect for over thirty years and that 
the applicable criteria were most recently supplied to the 
veteran in the in the September 2003 SOC.  
Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claim as contemplated by the Court in Vazquez-Flores.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  To the extent that there was inadequate VCAA notice 
prior to the initial adjudication of the veteran's claims, 
such has been cured as described above and preceded the 
January 2008 readjudication of the claims.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim]. 

The veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

Regarding the veteran's claim, the Board finds that 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate his claim, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  In particular, 
the RO has obtained the veteran's service medical records, 
indentified employer records and VA treatment records.  
The veteran has identified no other relevant medical 
treatment.  He was provided with VA compensation and pension 
(C&P) examinations in August 2002, June 2005 and August 2007.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  He has withdrawn not requested a 
hearing 

Accordingly, the Board will move on to a decision on the 
merits as to these three issues.  

1.  Entitlement to an increased disability rating for PTSD.  

The veteran's service-connected PTSD is currently rated 70 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Specific rating criteria

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.   Id.

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas. A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  



Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007) and 
38 C.F.R. § 4.312 Diagnostic Code 9411 [PTSD] (1996).  Under 
both the former and the current criteria, Diagnostic Code 
9411 is deemed by the Board to be the most appropriate 
primarily because it pertains specifically to the diagnosed 
disability in the veteran's case (PTSD).  In any event, with 
the exception of eating disorders, all mental disorders, 
including PTSD, are rated under the same criteria in the 
Rating Schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

As noted in the Introduction above, in a September 2007 
rating decision a 70 percent disability rating was assigned.  
For reasons expressed immediately below, the Board has 
concluded that the evidence does not support a conclusion 
that the veteran has symptoms of total occupational and 
social impairment which would warrant the assignment of a 100 
percent disability rating.

The medical records do not show a gross impairment in thought 
process.  Nor is there evidence of persistent delusions or 
hallucinations.  At the August 2007 VA examination, there was 
no sign of any delusional framework being present.  Moreover, 
no hallucinations or gross impairment of thought process is 
noted in the opinions of the veteran's treatment records or 
in the prior June 2005 VA examination.  

The veteran is not currently in persistent danger of hurting 
himself or others, and there is no evidence of grossly 
inappropriate behavior.  The records submitted by the veteran 
from his employer do indicate impulse control problems and 
verbal outbursts directed at his fellow employees, however, 
the veteran's treatment records also indicate an absence of 
any violence such that the veteran has a history of 
incarceration.  Upon VA examinations, the veteran's demeanor 
and communication were both appropriate.  The major theme in 
all of the records is that the veteran has difficulty dealing 
with others, with social adjustment described in August 2007 
as "poor," however there is no evidence of any behavior 
which could be described as "grossly inappropriate".

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  There is no evidence that the 
veteran is disoriented as to time or place.  The reports of 
the June 2005 and August 2007 VA examinations reveal that the 
veteran was oriented to time and place.

Additionally, the Board notes that at both examinations a GAF 
score of 60 was assigned for the veteran's PTSD symptoms.  
These scores are consistent with findings such of moderate 
symptoms such as flat affect and moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The GAF score 
thus appears to be congruent with a 70 percent disability 
rating, and it does not appear to be consistent with total 
disruption in social and industrial functioning contemplated 
in a 100 percent disability rating.  
  
Finally, the Board notes as per the veteran's March 2007 e-
mail to his congressman he remains employed in the same line 
of work which he has performed for over twenty years.  This 
manifestly does not show the kind of total occupational 
impairment as would warrant the assignment of a 100 percent 
disability rating as requested by the veteran.  

Thus, based on the evidence of record, the Board finds that 
the symptomatology reported by the veteran and reflected in 
the record is not consistent with the assignment of a 100 
percent rating, but is more reflective of occupational and 
social impairment, with deficiencies in most areas, 
consistent with a 70 percent rating.
The veteran himself has not presented specific argument as to 
why his PTSD is productive of total social and occupational 
impairment as is required by the schedular criteria. 

In not granting a 100 percent schedular rating for PTSD, the 
Board is not minimizing the severity of the veteran's 
symptoms.  These symptoms, while productive of significant 
impairment, are not so severe that the veteran can be said to 
be totally impaired.  Despite demonstrated difficulties with 
respect to social relationships, the veteran is clearly able 
to function socially, as has been demonstrated by continuing 
his current marriage, his relationship with his family and 
his ongoing participation in therapy.  While the veteran may 
have difficulty coping with others, the evidence does not 
demonstrate total social impairment.  With respect to 
occupational impairment, the veteran has kept the same job 
for many years, which is hardly indicative of total 
occupational impairment.

In summary, the evidence does not disclose the level of 
impairment of thought processes required for the assignment 
of a 100 percent schedular rating.  
An increased schedular rating is denied  

The Board has considered the potential applicability of the 
extraschedular provision, 38 C.F.R. § 3.321(b).  A common 
discussion for both service-connected conditions will be 
presented below.

Fenderson considerations

As was alluded to above, in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially-
assigned disability evaluation has been disagreed with, it 
was possible for a
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably over the period on appeal.  
Notably, the veteran's June 2005 and August 2007 showed the 
same symptoms, the same treatment regimen and assigned the 
same GAF score.  
The veteran's treatment records from November 1999 through 
July 2001 show similar complaints as those recorded in the VA 
examination, specifically severe social breakdown, 
irritability, impulse control, insomnia and flashbacks.  

In short, a review of the totality of the medical evidence 
fails to disclose any indication of an appreciable change in 
the veteran's condition between April 2001 and the present.  
The Board accordingly finds that the 70 percent rating should 
be made effective as of the date of service connection for 
PTSD, April 27, 2001.  
 
2.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound to MG VII.  

The veteran's service-connected shell fragment wound 
residuals of the right forearm are currently rated 10 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5307 
(2007).

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set out above and will not be 
repeated.

Rating muscle disabilities

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(d).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe. Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection. Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty. 
Healing of slight muscle injuries is followed by good 
functional results. Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. 4.56 (c). Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue. 38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection. History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound. For a finding of moderate disability 
of muscle, there should be record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles. 
Objective findings characteristic of moderate muscle 
disability include small or linear entrance and (if present) 
exit scars, indicating a short track of the missile through 
muscle tissue. For moderate muscle injury, there should be 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound. A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements. Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side are 
also indicative of moderately severe muscle disability. Tests 
of strength and endurance compared with the sound side should 
demonstrate positive evidence of impairment. 38 C.F.R. § 
4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or 
period for treatment of wound. Record of consistent complaint 
of cardinal signs and symptoms with shattering bone fracture 
or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. History and complaint 
characteristic of severe disability of muscle includes 
service department record or other evidence showing 
hospitalization for a prolonged of muscle disability as 
defined in 38 C.F.R. § 4.56(c), worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

Objective findings characteristic of severe muscle disability 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track. Palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).

38 C.F.R. § 4.56 is essentially a totally-of-circumstances 
test and no single factor is per se controlling.  See Tropf 
v. Nicholson, 20 Vet. App. 317 (2006); see also Robertson v. 
Brown, 5 Vet. App. 70 (1993).

Specific rating criteria

Diagnostic Code 5307 pertains to Muscle Group VII, the 
function of which consists of flexion of the wrist and 
fingers.  The muscles of Group VII are flexors of the carpus, 
long flexors of the fingers and thumb, and pronator.  

For the dominant extremity, this diagnostic code provides a 
noncompensable (zero percent) rating for slight muscle 
injury, a 10 percent evaluation for a moderate muscle injury, 
a 30 percent evaluation for a moderately severe muscle 
injury, and a 40 percent evaluation for a severe muscle 
injury. See 38 C.F.R. § 4.73, Diagnostic Code 5307 (2007).

The Board observes in passing that the words such as 
"moderately severe" and "severe" are not defined in the VA 
Rating Schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2007).  Although the word "severe" is not defined in VA 
regulations, "severe" is generally defined as "of a great 
degree: serious."  See Webster's Ninth New Collegiate 
Dictionary (1990), 1078.



Analysis

Assignment of diagnostic code

As noted above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts supra.  

Diagnostic Code 5307 is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to 
the diagnosed disability in the veteran's case (an injury to 
Muscle Group VII).  Specifically, the medical evidence 
describes the location of the veteran's injury as being 
located at the muscles of the condyle of the humerus.  The 
Board can identify no more appropriate diagnostic code, and 
the veteran and his representative have pointed to none.

Schedular rating

The veteran has been assigned a 10 percent disability rating 
for an injury to MG VII of the dominant extremity.  In order 
to warrant the assignment of the next higher 20 percent 
disability rating there must be evidence of a moderately 
severe muscle injury.  

As noted above, a moderately severe muscle injury includes 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. 

History and complaint characteristic of moderately severe 
muscle injury includes service department records or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound. See 38 C.F.R. § 4.56.  The service 
medical records instead show a single surgical history of 
debridement without hospitalization for a prolonged period.  
In fact, as noted in the August 2002 VA examination report 
the veteran returned to full duty within three days. 

The August 2007 VA medical examination contained specific 
findings that there was not a history of through and through 
wound, any indication of infection, sloughing of soft parts 
or intramuscular scarring.

Additionally, neither examiner found  exit scars indicating 
the track of the missile through one or more muscle groups.  
The August 2007 examiner found a light, non-adherent, non-
tender scar of 2 centimeters in length.  Further neither 
examiner nor the VA medical records show loss of deep fascia 
or muscle substance, or normal firm resistance of muscles 
compared with the sound side.  Although some loss of strength 
was noted upon repetition of motion at the time of the August 
2002 examination, such loss of endurance is already 
contemplated in the currently assigned 10 percent disability 
rating.  See 38 C.F.R. § 4.56(d)(2)(ii)(2007).   
  
The evidence does not show that the veteran's injury 
residuals have been productive of an inability to keep up 
with work requirements.  The record clearly establishes that 
the veteran has maintained employment as a locomotive 
engineer for a period in excess of two decades.  

Accordingly, the medical evidence of record does not provide 
a basis for finding that the veteran suffered a moderately 
severe muscle injury.  A 20 percent disability rating is 
therefore not warranted.  

As the criteria for the assignment of a 20 percent disability 
rating have not been met, the criteria for a still higher 30 
percent disability rating have also manifestly not been met.  

For these reasons, the 10 percent schedular disability rating 
which is currently assigned will be continued.  

DeLuca considerations

The Board has considered the applicability of 38 C.F.R. §§ 
4.40 and 4.45, as well as the holding of DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the Court has held that where 
a diagnostic code is not predicated on a limited range of 
motion alone, such as the case here with Diagnostic Codes 
5307 the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board adds that the symptoms complained of by the veteran 
(pain, weakness, fatigability and the like) are in fact 
encompassed in the disability rating assigned under 
Diagnostic Code 5307.  See 38 C.F.R. § 4.56, discussed above.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007),  the Court 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The veteran's service-connected right injury to MG VII of the 
right forearm has been rated 10 percent disabling since the 
date of service connection, August 27, 1974.  The veteran's 
claim for an increased disability rating was filed in April 
2001. Therefore, the relevant time period under consideration 
is from April 2000 to the present. The question to be 
answered by the Board, then, is whether any different rating 
should be assigned for any period from April 2000 to the 
present.

After a careful review of the record, the Board can find no 
other evidence to support a finding that the veteran's injury 
to MG VII was more or less severe during the appeal period.  
The veteran has pointed to none.  Indeed, it appears from the 
medical and other evidence that the shell fragment wound 
residuals have been stable for many years.  Accordingly, 
there is no basis for awarding the veteran a disability 
rating other than the currently assigned 10 percent for at 
any time from April 2000 to the present.

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007).  

In the September 2003 Statement of the case, the RO 
specifically discussed the applicable of the regulations 
pertaining to extraschedular evaluations to the veteran's 
PTSD and MG VII injury.  Since an extraschedular evaluation 
has been considered by the RO, the Board will, accordingly, 
consider the provisions of 38 C.F.R. 3.321(b) in connection 
with the issues on appeal.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996) [the question of an extraschedular rating is a 
component of the veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2007).

Neither the veteran nor his representative attorney has 
identified any factors which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.  The record does not show that the veteran has 
required frequent hospitalization for PTSD or his MG VII 
injury.  Indeed, based on the record and the veteran's own 
self reports, it appears that since service the veteran's 
inpatient hospitalizations have been limited to treatment for 
substance abuse and a heart attack.  Accordingly, there has 
been no hospitalization for the claimed conditions during the 
period on appeal.  

Marked interference with employment, beyond that contemplated 
in the schedular criteria, has also not been demonstrated.  
According to the veteran's March 2007 e-mail to his Senator 
he remains currently employed.  Further as indicated above 
the veteran has remained with the same employer for decades.  
Therefore, the veteran's employment status does not present 
an exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  Any occupational impairment is specifically 
contemplated in the 70 percent rating assigned for PTSD and 
the 10 percent disability assigned for the injury to MG VII.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's PTSD or injury to MG VII presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards under either the current or the former criteria and 
to warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2007).  Accordingly, referral of 
these issues to appropriate VA officials for consideration of 
an extraschedular evaluation is not warranted.




	(CONTINUED ON NEXT PAGE)





3.  Entitlement to service connection for a right shoulder 
injury.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.   
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis 

Initial matter

The veteran seeks service connection for a right shoulder 
disability.  In essence, he contends that at time of the 
shrapnel injury to his right forearm he also suffered a 
shrapnel injury to the right shoulder.   

The Board has considered whether or not the veteran might be 
seeking entitlement to service connection of a shoulder 
condition claimed as secondary to his service-connected 
injury to MG VII.  See 38 C.F.R. § 3.310 (2007).  In Robinson 
v. Mansfield, 21 Vet.App. 545 (2008), the Court concluded 
that the Board is not required to sua sponte raise and reject 
"all possible" theories of entitlement in order to render a 
valid opinion. While the Board is required to consider all 
theories of entitlement raised either by the claimant or by 
the evidence of record as part of the non-adversarial 
administrative adjudication process, the Board is not 
required to assume the impossible task of inventing and 
rejecting every conceivable argument in order to produce a 
valid decision.  

The veteran has specifically contended that he suffered a 
separate shrapnel injury to his shoulder.  See, e.g., the 
August 2002 VA medical examination report.  Accordingly, only 
direct service connection will be discussed.    

Discussion

In the interest of clarity a Hickson analysis will be 
employed.  

Arthritis of the right shoulder has been shown by x-ray 
examination.  Hickson element (1) is therefore satisfied.    

Regarding element (2), in-service incurrence of disease or 
injury, the Board will address each in turn. 

With respect to in-service incurrence of disease, the Board 
notes that the service medical records do not indicate any 
diagnosis of degenerative joint disease or osteoarthritis of 
the right shoulder.  Moreover, the veteran himself does not 
contend that he was diagnosed with any such condition during 
service.  

With respect to the one year presumptive period found in 38 
C.F.R. § 3.309(a), the record is against a finding that 
arthritis of the right shoulder was manifest to a compensable 
degree within one year of the veteran's separation from 
service.  Specifically, a June 1975 VA medical examination 
concerning the veteran's service-connected right arm injury 
is pertinently negative for any complaints by the veteran 
pertaining to his right shoulder, nor was any diagnosis of 
arthritis or any other disease made with respect to the 
veteran's right shoulder.  This is also true of a July 1976 
VA medical examination.  It does not appear that a right 
shoulder disability was diagnosed until many years after 
service.  

Hickson element (2) is therefore not satisfied based on a 
finding of in-service or presumptive period incurrence of 
disease.    

Concerning in-service incurrence of injury, pursuant to 38 
U.S.C.A. § 1154(b) (West 2002), with respect to combat 
veterans, "[VA] shall accept as sufficient proof of service-
connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service . . . .  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  
Because the veteran has asserted that the right shoulder 
injury occurred during combat, the Board has considered this 
provision.  

It is undisputed that the veteran suffered an injury to his 
right forearm during service.  The treatment of that injury 
is documented.  However, based upon the completeness of the 
veteran's contemporaneous medical records, it does not apply.  
The Board notes that at the time of the veteran's injury a 
record was made.  There is a one paragraph description of the 
location and circumstances of the veteran's combat-incurred 
injury in his service medical record.  That description 
contains no reference to the veteran's shoulder and specifies 
the right forearm only as the site of a shell fragment wound.  

The Board observes in this connection that the provisions of 
38 U.S.C.A. § 1154(b) were intended to cover situations in 
which no contemporaneous record of an injury was made.  Here, 
such a record was in fact made and it does  not include a 
shoulder wound.

The remainder of the veteran's service medical records 
similarly do not include any indication of an in-service 
injury to the veteran's right shoulder.  A June 1969 medical 
examination states that the veteran suffered a shrapnel wound 
to the right forearm.  No shoulder injury was noted.  No 
shoulder injury was noted at the veteran's May 1971 or June 
1974 medical examinations.  None is found in the remaining 
service medical records.  

Additionally, the Board notes that an in-service shoulder 
injury was not noted at the time of the veteran's initial 
claim in August 1974 or at the VA examinations in June 1975 
and July 1976 discussed above.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Board 
places far greater weight of probative value on the 
contemporaneous service medical records, including the 
veteran's statements contained therein, than it does on the 
veteran's more recent statements.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  

For these reasons, the Board finds that the statutory 
presumption contained in 38 U.S.C.A. § 1154(b) has been 
rebutted by clear and convincing evidence to the contrary, 
that is numerous service and post-service medical records 
which show no such injury.

Therefore, the Board finds that the evidence of record is 
against a finding that the veteran suffered an injury to his 
shoulder during service.  Hickson element (2) is therefore 
not met as to injury or to illness, and the claim fails on 
that basis.  

For the sake of completeness, the Board will also briefly 
address element (3), medical nexus.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide in the alternative].

There is of record an August 2007 opinion of Dr. A.B.  In his 
opinion, Dr. B. determined that based upon his review of the 
written records, the examination and his "medical training, 
knowledge experience and expertise" it was not at least as 
likely as not that the veteran's current shoulder condition 
was related to an in-service shrapnel injury.  

Also of record is the report of an August 2002 VA medical 
examination.  
The examiner noted the veteran's report of in-service 
shrapnel wound to the shoulder.  The examiner later found 
that the veteran's report was not verified upon x-ray 
examination.  The examiner concluded without reasons and 
bases that the veteran's right shoulder complaints were the 
result of post-traumatic arthritis.  

In addition to the August 2002 examination report, certain 
other of the veteran's VA treatment records state that the 
veteran suffers from his shoulder condition secondary to a 
shrapnel injury to that shoulder during service.  See, e.g., 
a July 1998 treatment record.   However, these reports are 
all rooted in the veteran's self-report only and are 
therefore no different from the veteran's own contention.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  It is clear that the 
veteran's objective medical history, described above, does 
not include a shell fragment wound to the shoulder, and the 
2002 
x-rays have not identified any retained foreign bodies.  

To the extent that the veteran himself believes that his 
shoulder condition is related to his military service, this 
is not a competent source of medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]  

Accordingly for the reasons and bases set out above, Hickson 
element (3) medical nexus is also not met.  The claim fails 
on that basis as well.  

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
right shoulder injury.   The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased disability rating for PTSD is 
denied; the currently assigned 70 percent rating is assigned 
effective April 24, 2001, subject to controlling regulations 
applicable to the payment of monetary benefits.  

Entitlement to a an increased disability rating for service-
connected residuals of a shell fragment wound to MG VII is 
denied. 

Entitlement to service connection of a right shoulder 
condition is denied.  


REMAND


4.  Entitlement to service connection for a condition claimed 
as tumors, claimed as secondary to herbicide exposure.  

5.  Entitlement to an increased (compensable) rating for 
service-connected hearing loss.  

6.  Entitlement to an increased (compensable) rating for 
service-connected bilateral otitis media.  

The December 2002 RO rating decision denied the veteran's 
claims of entitlement to service connection of tumors on the 
body, and increased disability ratings for service-connected 
hearing loss and otitis media.  

In March 2003, the veteran's representative submitted a 
Notice of Disagreement as to "all issues".  The record 
shows that no Statement of the Case (SOC) has been issued as 
to these claims.  

In a March 2007 e-mail to his congressman, the veteran noted 
his continued dissatisfaction with his denial of service 
connection for residuals of herbicide exposure as well as the 
currently assigned rating for his ear and hearing conditions.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed but a SOC has not been issued, the Board must remand 
the claims to the agency of original jurisdiction so that a 
SOC may be issued.

Accordingly, the case is REMANDED for the following action:

After the completion of any additional 
development it deems necessary, VBA should 
issue a Statement of the Case pertaining 
to the issues on appeal.  In connection 
therewith, the veteran and his 
representative should be provided with 
appropriate notice of his appellate 
rights.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


